Citation Nr: 1614818	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Huntington, West Virginia. 

In May 2011, the Veteran presented testimony at a hearing conducted at the RO in Detroit, Michigan, before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

The Veteran requested a Board videoconference hearing in a June 2010 substantive appeal via a VA Form 9.  The Veteran was scheduled to testify before a Veterans Law Judge in October 2012, but did not appear.  Subsequently, a November 2012 Board decision denied the issue of entitlement to service connection for PTSD, and reopened the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depression and anxiety.  The Veteran, in correspondence received by VA prior to the November 2012 Board decision, but not associated with the physical claims file, explained that that he was unable to attend the October 2012 hearing because of automotive problems.  For this reason, a July 2014 Board decision vacated the portion of the November 2012 Board decision that denied entitlement to service connection for PTSD, and remanded the issue on appeal so that the Veteran could provide testimony at a Board videoconference hearing before a Veterans Law Judge.  

The Veteran was rescheduled for a June 2015 Board videoconference hearing.  A June 2015 VA Form 27-0820, "Report of General Information," reflects the Veteran requested to relocate the June 2015 Board hearing to Washington, DC because the RO in Huntington, West Virginia, was too far away.  A January 2016 letter sent to the Veteran reflects a Board hearing was rescheduled for February 23, 2016 in Washington, DC.  The Veteran did not appear, without giving reason.  The Veteran did not notify VA at any point that he would be unavailable, and the record does not reflect that the January 2016 VA hearing notice was returned as undeliverable.  The Veteran has not presented any reason for not attending the hearing.  As such, the Veteran's request for a hearing must be considered as having been withdrawn.  Under these circumstances, the Board has no duty to offer the Veteran another hearing opportunity.  38 C.F.R. § 20.702 (2015). 

Finally, in a September 2015 letter, the Veteran wrote that he was "hoping" to move within the next 30 to 60 days, and thereafter would "seek out an attorney."  VA is only entitled to rely on the last known mailing address of a claimant absent notification of a change of address and absent evidence that any notice sent to the last known address has been returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In this case, there was no notification of a change of address, mail (including the January 2016 Board hearing notice letter) has not been returned as undeliverable, and the Board has not received a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Individual as Claimant's Representative); therefore, the Board will proceed with review.  The Veteran is unrepresented in this matter.   


FINDINGS OF FACT

1.  The Veteran has current acquired psychiatric disorders including PTSD, depressive disorder, and anxiety disorder.  

2.  An in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.

3.  There was no psychiatric injury, disease, or event during service.

4.  There is no current psychiatric disability causally or etiologically related to service.  

5.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.
CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.326, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

An October 2008 VCAA notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran as VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, the Veteran's written statements in support of the current appeal, the May 2011 RO hearing transcript, and the June 2009 VA examination report.   

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in June 2009 (the report of which has been associated with the claims file).  In accordance with the Board's November 2012 remand instructions, a VA examination was scheduled for June 2013, notice was sent, and the Veteran failed, without explanation, to report for the scheduled examination.  Subsequently, the April 2014 supplemental statements of the case informed the Veteran of the failure to report for the VA examination scheduled in June 2013.    

In this case, there is no showing in the record of good cause, and the Veteran has not offered a reason for the failure to report to the June 2013 scheduled examination.  Further, there is no indication in the record that the letter notifying the Veteran of the June 2013 examination was not received.  See Ashley v. Derwinski, 
2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Board finds that the June 2009 VA examination report is thorough and adequate, and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, and rendered the requested opinions and rationale.  As such, remand for an additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has been diagnosed with an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and depression.  PTSD, bipolar disorder, anxiety disorder, and depression are not a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A personality disorder is not a disability for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted because PTSD was caused by in-service sexual assaults.  Specifically, in an October 2008 stressor statement, the Veteran described being sexually assaulted in the barracks during service.  In a February 2009 statement, the Veteran described being sexually assaulted in a car by a sergeant, and wrote about other alleged instances of sexual assault by the same sergeant.  

At a May 2011 RO hearing, the Veteran described an alleged sexual assault committed by a "Master-at-Arms" while parked in a car on the side of the road during service.  See RO hearing transcript p.7.

In a March 2009 statement, the Veteran's spouse wrote that the couple had been married since 1971, and the Veteran first told her about the alleged sexual assaults "last year."  The spouse also wrote that the alleged sexual assaults occurred "multiple times" during service.  

A December 1969 enlistment examination reflects the Veteran was evaluated as psychiatrically normal.  In a February 1970 report of medical history the Veteran denied having nervous troubles of any sort.  A February 1970 examination report reflects the Veteran was evaluated as psychiatrically normal.  An April 1970 service separation examination reflects the Veteran was clinically evaluated as emotionally unstable.  An April 1971 service personal record indicates the Veteran was recommended for separation from service by reason of unsuitability proximately due to an emotionally unstable personality.  

A December 1970 service psychiatric consultation record indicates the Veteran presented with a history of chronic nervousness.  The December 1970 service psychiatric consultation record reflects the Veteran had been a chronic visitor at the ship's sick bay over the past two months for vague gastrointestinal problems, had suffered daily seasickness, and had been suffering from vague abdominal cramps for the past three weeks.  The December 1970 service psychiatric consultation record also reflects the Veteran reported that "troubles" were due to increased nervousness and inner tension since joining the Navy.  No military sexual trauma (MST) was reported.  

A February 1971 service psychiatric consultation report reflects the Veteran reported a long history of chronic anxiety and stomach troubles "for as long as he can remember."  The Veteran reported becoming increasingly anxious, particularly when put under any pressure.  The Veteran also reported having violent dreams and many "semi-homosexual type of fears."  No MST was reported.  The examiner diagnosed an emotionally unstable personality and recommended that the Veteran be given an administrative discharge as unsuitable.  The examiner reasoned that, although the Veteran wanted to finish the Navy, a long history of problems of inadequacy prevented adequate adjustment. 

A December 2007 VA treatment record notes the Veteran advanced being sexually abused as a child.  No MST was reported.  An August 2007 VA treatment record reflects the Veteran reported being sexually abused as a child and mistreated during service because of dyslexia.  No MST was reported.  

A November 2007 VA mental health treatment note reflects the Veteran reported being sexually abused as a child.  The November 2007 VA mental health treatment note also reflects the Veteran specifically denied MST.   

January 2008 and February 2008 VA treatment records reflect diagnoses of bipolar disorder and depressive disorder.  February 2008 and May 2008 VA treatment records reflect diagnosed PTSD.  

An April 2008 VA treatment record reflects the Veteran reported having "a revelation of being raped by a sergeant at arms" during service.  The VA examiner noted that the Veteran did not have more to share about the alleged MST.  An August 2008 VA treatment record reflects reports of general flashbacks of alleged abuse, as well as nightmares. 
  
April 2009 and June 2011 private psychological assessments reflect the Veteran reported that while in service, he was sexually assaulted by a First Class Petty Officer.  The April 2009 and June 2011 private psychologists diagnosed chronic PTSD, major depressive disorder, generalized anxiety disorder, panic disorder without agoraphobia, pain disorder, alcohol dependence, polysubstance dependence, and sexual abuse of adult.  The June 2011 private psychologist opined that, as a result of being sexually assaulted by a superior, the Veteran began experiencing PTSD during service.  The June 2011 private psychologist also opined that symptoms of anxiety, depression, and PTSD were related to service.  

At the June 2009 VA examination, the Veteran reported that, while walking back to base, he was picked up by a sergeant who sexually assaulted him, and that the alleged in-service sexual assault caused PTSD.  The Veteran also reported that sexual assaults continued to occur "a minimum of half a dozen" times, that he did not tell anyone until the 1990s when he told his wife, and did not remember any names or specifics.  See June 2009 VA examination report.  The Veteran also reported using amphetamines, cocaine, marijuana, LSD, and morphine during service to "get outside myself" with "a circle of people who also used substances, and many of them got into trouble, but somehow I managed to escape any problems.  I think they just kept getting my name wrong and never identified me as one of those involved.'"  See June 2009 VA examination report.   

The June 2009 VA examiner opined that the Veteran did not have PTSD and, therefore, no symptoms of PTSD.  The VA examiner also opined that it was very unlikely that the "events the Veteran reported as having occurred in the military have resulted in any mental health diagnosis and that a diagnosis of PTSD is not warranted."  The VA examiner reasoned that the Veteran's reports of alleged MST, if they could be verified, did not meet the stressor criterion.  The VA examiner further reasoned that, while the Veteran was reportedly frightened by the alleged initial event with the sergeant, the Veteran responded to the acts and continued to engage in similar acts with both the alleged perpetrator, as well as another individual with whom he sought out.  

An April 2010 VA treatment note reflects the Veteran was diagnosed with PTSD, secondary to sexual trauma, a mood disorder, alcohol and cannabis dependence, and economic and interpersonal problems.  

Initially, the Board finds that the Veteran has current acquired psychiatric disorders including PTSD, depression, and anxiety.  PTSD was diagnosed by private psychologists in April 2009 and June 2011, and is noted in various VA treatment records.  
After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of MST or psychiatric symptoms during active service.  Service treatment records, which are complete, are absent of any complaints of, diagnoses of, or treatment for a psychiatric disease or symptoms during service, and, other than an emotionally unstable personality, the Veteran was psychiatrically evaluated as normal at the April 1970 service separation examination.  38 C.F.R. §§ 3.303(c), 4.9.  Also, only two months prior to the April 1970 service separation examination, the February 1970 report of medical history, completed by the Veteran, reflects that the Veteran denied depression or excessive worry, nervous trouble of any sort, and frequent trouble sleeping.  

The service personnel records also document disciplinary problems during service with non-judicial punishment in February 1971 because of being absent from the appointed place of duty; however, the weight of the evidence demonstrates that behavioral problems were not attributable to a psychiatric disability, but rather were attributed to a personality disorder.  The DSM-IV defines a personality disorder as an enduring pattern of inner experience and behavior that deviates markedly from the expectations of an individual's culture, which is manifested by two (or more) of the following areas: cognition (i.e., ways of perceiving and interpreting self, other people, and events); affectivity (i.e., the range, intensity, and appropriateness of emotional response); interpersonal functioning; and impulse control.  A personality disorder is not a disability.  38 C.F.R. §§ 3.303(c), 4.9.  When evaluated for suitability in February 1971, the medical examiner considered the Veteran's long history of inadequate adjustment, diagnosed an emotionally unstable personality, and recommended an administrative discharge.  As discussed above, the February 1971 service psychiatric consultation report reflects the Veteran did not report MST.  As such, the weight of the evidence demonstrates that behavioral problems were not attributable to a psychiatric disability rather than a personality disorder. 

The Board finds that the relevant service treatment records and service personnel records appear complete and that psychiatric symptoms or complaints would have ordinarily been recorded during service had they occurred.  In making its finding of no in-service injury, disease, or event, the Board is not relying on the absence of service treatment record or service personnel record evidence of the Veteran's report of MST to military authorities because the occurrence of the MST is not a fact that would be expected to be reported.  The Board is relying on absence of symptoms or relevant complaints such as episodes of depression, panic attacks, or anxiety, or indicia that would be expected to be reported, e.g., requests for testing for sexually transmitted disease, mental health counseling for psychiatric symptoms (though not necessarily report of MST), and substance abuse.  See AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported).  Rather, in making this finding, the Board is relying on the affirmative evidence that is of record, lay and medical, that includes the Veteran's own reports of onset of symptoms and medical history, as well as other regulatory markers and behavioral change criteria (see 38 C.F.R. § 3.304(f)(5)).

As noted above, other than an emotionally unstable personality, the April 1970 service separation examination reflects a normal psychiatric evaluation, and the February 1970 report of medical history near service separation, completed by the Veteran, reflects that the Veteran denied depression or excessive worry, nervous trouble of any sort, and frequent trouble sleeping; therefore, service treatment records, which were generated contemporaneous to service and include the Veteran's own contemporaneous lay reports denying psychiatric symptoms, are likely to accurately reflect the Veteran's mental condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).   

The Board also finds that an in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.  Rather, the weight of the evidence is against finding that the claimed MST event(s) occurred.  The evidence of record does not reflect the Veteran ever sought treatment at a rape crisis center or underwent mental health counselling or tests for sexually transmitted diseases due to MST.  The record does not contain any statement from a roommate and/or fellow service member corroborating the Veteran's account of the alleged MST, and the earliest corroboration by the Veteran's wife, which the Board finds to be inconsistent with, and outweighed by, other lay and medical evidence of record, is approximately 
37 years after service separation.  Additionally, the November 2007 VA treatment note reflects the Veteran explicitly denied experiencing military sexual trauma, which is inconsistent with later statements asserting in-service sexual assault.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Consistent with the finding of nonoccurrence of MST in service, the record shows no other personal assault factors including behavioral change indicators such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).  Rather than requesting a transfer, as discussed above, the Veteran specifically indicated he wanted to finish the Navy.  Although episodes of anxiety and absence from assigned place of duty are noted in the service records, as discussed above, they are attributable to an identified emotionally unstable personality unrelated to the alleged MST.  38 C.F.R. §§ 3.303(c), 4.9.  In addition to inconsistencies and credibility factors, the Board has been careful to rely only on an absence of behavioral changes or relevant complaints during service, and not to rely on an absence of reporting of the claimed in-service military sexual trauma.  See AZ, 31 F.3d at 1303.  The Veteran has attributed in-service alcohol and drug abuse to being "in a circle of people who also used substances," and not a behavioral change following the claimed MST.  See June 2009 VA examination report.  The record also shows no evidence of unexplained economic changes.  

The Veteran has more recently provided inconsistent accounts of the alleged MST during the course of the appeal.  As discussed above, the Veteran specifically denied MST in November 2007.  The evidence does not show any reference to MST prior to 2008, approximately 37 years after service separation.  The April 2008 VA treatment record reflects that the Veteran stated he had a "revelation" of being sexually assaulted during service.  The evidence of record also reflects inconsistent accounts about the number of alleged sexual assaults.  At the June 2009 VA examination, the Veteran reported "a minimum of half a dozen" sexual contacts with the sergeant while the April 2009 private examination report reflects three alleged incidents.  Further, the June 2009 VA examination report reflects the Veteran stated that he had not told anyone about the alleged sexual assaults until the 1990s when he told his wife; however, in the March 2009 statement, the wife wrote the Veteran first told her about the alleged sexual assaults "last year," representing an almost 20 year discrepancy even as to when he reported the alleged incidents to anyone.     

The inconsistencies in the Veteran's accounts over the course of the appeal regarding the alleged MST are significant and unlikely to be the product of mere differences in the retelling of the same story.  The October 2008 stressor statement reflects the Veteran first advanced being sexually assaulted in the barracks.  Subsequently, the Veteran reported the first incident took place in a car, and that despite the MST allegations, at the February 1971 service psychiatric consultation, the Veteran indicated he did not want to be discharged.  See June 2009 VA examination report.  Also, the fact that the severity of the alleged MST has increased noticeably with each recollection, coupled with a "revelation" of being sexually assaulted (more than 37 years after service separation), makes it doubtful that the most recent account of being sexually assaulted more than six times is accurate.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cromer, 19 Vet App. 215.  The more recent versions of MST are also less contemporaneous in time to other earlier assertions and histories given by the Veteran in which he denied MST.  For these reasons, the Board finds that the Veteran's accounts of MST to be inconsistent with, and outweighed by, other lay and medical evidence of record, which includes the Veteran's own reported history of denying MST, so as not to be credible.  

The Board further finds that the weight of the lay and medical evidence is against finding that a psychiatric disability (other than those attributed to a personality disorder), which first manifested several years after service separation, is otherwise causally or etiologically related to service.  The post-service lay and medical evidence indicates that psychiatric symptoms other than a personality disorder, which is not a disability (see 38 C.F.R. §§ 3.303(c), 4.9) did not begin until approximately 2008, 37 years after service separation.  The absence of evidence of psychiatric complaint by the Veteran or reported by the Veteran to anyone or diagnosis for 37 years after service weighs against a finding of service incurrence, to include a finding of any recurrent psychiatric symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Also, as discussed above, the service treatment records are absent of any complaint of, diagnosis of, or treatment for a psychiatric disability, including symptoms related thereto, during service.  Besides an emotionally unstable personality, the Veteran was psychiatrically evaluated as normal at service separation, and the earliest evidence of a psychiatric diagnosis is not shown until three decades after service separation.

The April 2009 and June 2011 private examinations, as well as various VA treatment records purporting to link the Veteran's psychiatric disabilities to service, relies on the inaccurate factual premise that MST occurred during service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or is based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. at 460-61.  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski, 19 Vet. App. at 179. 

The June 2009 VA examiner opined that the Veteran did not have PTSD and, therefore, no symptoms of PTSD.  The VA examiner also opined that it was very unlikely that the "events the Veteran reported as having occurred in the military have resulted in any mental health diagnosis and that a diagnosis of PTSD is not warranted."  The June 2009 VA examiner reasoned that the Veteran's reports of alleged sexual assault, if they could be verified, did not meet the stressor criterion.  The VA examiner further reasoned that, while the Veteran was reportedly frightened by the initial event with the sergeant, the Veteran responded to the acts and continued to engage in similar acts with both the alleged perpetrator, as well as another individual with whom he sought out.  The June 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence and reported and relied on accurate facts that included no in-service MST.  The June 2009 VA examiner reviewed the claims file and fully articulated the opinions.  For these reasons, the Board finds the June 2009 VA examination to be of significant probative value.  

Although the Veteran and his wife, as lay persons, are competent to report any psychiatric symptoms the Veteran has experienced at any given time, neither is competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of a psychiatric disability were not manifested until over three decades after service separation.  Consequently, their purported opinions that a current psychiatric diagnosis, to include PTSD, is related to service are of no probative value.  

As discussed above, the Veteran did not report to the June 2013 VA psychiatric examination.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood, 1 Vet. App. 190; see also Turk, 21 Vet. App. at 568.  

Regarding the personality disorder, such disorders are by definition preexisting disorders and are not disabilities for VA compensation purposes.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Because the weight of the evidence shows no psychiatric disease or injury during active service, stressful event during service, or even symptoms of a psychiatric disorder during service, a superimposed disease or injury during service is not shown; therefore, service connection for a personality disorder must also be denied. 

Thus, in summary, the weight of the evidence demonstrates no psychiatric injury, stressful event, psychiatric disease, or symptoms of a psychiatric disability manifested in service; no symptoms of psychiatric disability manifested until several years after service; and no relationship between the Veteran's current psychiatric disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a psychiatric disability, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  


____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


